NO. 07-03-0488-CV

                                      IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                                 AT AMARILLO

                                                    PANEL C

                                        JANUARY 13, 2004
                                 ______________________________

                        MIKE SMITH D/B/A COUNTY LINE ENTERPRISES
                           AND COUNTY LINE ENTERPRISES, INC.

                                                                        Appellant

                                                         v.

                                             WILBERT KALBAS

                                                       Appellee
                               _________________________________

                 FROM THE 287TH DISTRICT COURT OF BAILEY COUNTY;

                       NO. 7683; HON. GORDON H. GREEN, PRESIDING
                             _______________________________

                                      MEMORANDUM OPINION
                                   _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

         Appellant Mike Smith d/b/a County Line Enterprises and County Line Enterprises,

Inc. filed a notice of appeal on November 18, 2003. According to the pertinent district

clerk, appellant did not submit a written designation for the record or pay or make

arrangements to pay for the record under Texas Rule of Appellate Procedure 35.3(a)(2).1



         1
         The cou rt repo rter ha s also indicated that ap pellant has yet to file a written designation for the record
or pay or make arrangements to pay for the record.
Nor did he file an affidavit of indigence per Texas Rule of Appellate Procedure 20.1. By

letter from this Court dated December 30, 2003, we informed counsel for appellant that

“unless appellant files proof with this court by January 9, 2004, that this requirement

(arrangements for payment of the record) has been satisfied . . . the cause will be

dismissed for want of prosecution . . . .” TEX . R. APP. P. 42.3(c). The deadline lapsed, and

the proof required was not received.

       Accordingly, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure

42.3(c).


                                                  Per Curiam




                                             2